DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
During a telephone conversation with Brian Hopkins on 8/16/2022 a provisional election was made with traverse to prosecute the invention of group I, claims 1 – 29.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 30 has been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (see paragraph [0005] of the instant specification).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claim 4 is objected to because of the following informalities: claim 4 is dependent upon claim 5.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: claim 9 is dependent upon claim 10.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities: claim 25 is dependent upon claim 26.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear as to how the plurality of peripheral chambers, the resuspension chamber and the main chamber are fluidically connected (e.g., via microfluidic channels). Claim 1 merely lists each of the component chambers without positively reciting how each of the components are cooperatively associated and structurally arranged to present a complete operative device.
Regarding claim 10, this claim is missing the appropriate units for the specified mesh pore sizes (µm; see paragraph [0014] of the instant specification).
Claim 14 recites the limitation "the mixing chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear as to how the mixing chamber is configured as a detection window. For claim interpretation and examination purposes, this claim is interpreted as the mixing chamber comprises a window.
Claim 15 recites the limitation "the missing chamber" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 19, this claim is missing the appropriate units for the specified bead diameter (µm) (see paragraph [0014] of the instant specification).
Regarding claim 20, the recitation that the first siphon channel and an associated valve is configured “to at least one of time and mix a dried reagent for resuspension of the dried reagent in the resuspension chamber” is unclear. The apparatus structure imparted to the apparatus to enable this function is unclear.
Regarding claim 24, the recitation that the second siphon channel and an associated valve is configured “to provide at least one of a timing and mixing in the main chamber “ is unclear. The apparatus structure imparted to the apparatus to enable this function is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1 – 6, 11, 12, 13, 15, 16, 17, 18, 20 – 25, 28 and 29 are rejected under pre-AIA  35 U.S.C. 102(a)/(b)/(e) as being anticipated by Kellogg et al. (US 2014/0242721 A1; “Kellogg”).
Regarding claim 1, Kellogg teaches an assay device structure (disc comprising fluidic layer 101; paragraphs [0302] – [0328]; figures 16 and 17) configured for arrangement on a disc, and configured to process an individual sample, the assay device positioned along a periphery of the disc at a predetermined radius in a spaced apart arrangement, the assay device structure comprising:
a plurality of peripheral chambers (e.g., blood entry structure chamber 103, metering reservoir chamber 114, metering reservoir 121, reservoir 145, chamber 138, overflow reservoir 143, waste reservoir 154, overflow volume chamber 122, reservoir 134 and reflectance structure chamber 119) each configured to, or capable to, receive one or more fluids via a respective inlet area (e.g., port 104);
a resuspension chamber (e.g., chamber 138) including a scaffold (matrix or matrices impregnated with reagents for sample detection; the matrix is positioned in an assay chamber to be in fluidic contact with a channel leading from the sample metering chamber; the reagent pad can also be installed in a recess formed in the fluidic surface of the disc (figure 14); paragraphs [0297] – [0299]) capable for at least one of drying and retaining at least one reagent; and
a main chamber having a mixing area (mixing chamber 126; paragraph [0317]) and at least one bead therein (immune-modified beads 127; paragraph [0317]).
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The recitation of a new intended use, for an old product, does not make a claim to that old product patentable.  The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner  of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).  
Furthermore, “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115). Patentable weight is not given to the reagents (see claims 1 and 12 for example) used with the claimed device. If the reagents (for example, antibodies covalently attached to beads, but not attached to the main device structure) are not covalently immobilized and fixed onto a surface of the claimed device structure, and are merely contained within the device during use, and are free and unattached to the device structure, the reagents are not considered to be structurally part of the claimed device structure itself. The use of these specific reagents is considered to be a statement of intended use or manner of operation.
Regarding claim 2, Kellogg teaches the device of claim 1, wherein the plurality of chambers comprise at least one of a first peripheral chamber, a second peripheral chamber, and a third peripheral chamber (e.g., blood entry structure 103, reservoir 145, chamber 138, overflow reservoir 143, waste reservoir 154, reservoir 134 and reflectance structure chamber 119; figure 17).
Regarding claim 3, Kellogg teaches the device of claim 1, wherein each peripheral chamber includes a corresponding inlet area (e.g., the inlet to reservoir chamber 134 from narrow channel 135; figure 17; paragraph [0328]).
Regarding claim 4, Kellogg teaches the device of claim 5, wherein each inlet area is configured to flow or otherwise transfer a fluid to a respective peripheral chamber via a microfluidic channel (e.g., the inlet to reservoir chamber 134 from narrow channel 135; figure 17; paragraph [0328]).
Regarding claim 5, Kellogg teaches the device of claim 1, wherein the plurality of peripheral chambers comprise at least two of: a first peripheral chamber having an associated first inlet area, the first inlet area in fluid communication with the first peripheral chamber via a first microchannel, wherein fluid received in the first inlet area flows into the first peripheral chamber; a second peripheral chamber having an associated second inlet area, the second inlet area in fluid communication with the second peripheral chamber via a second microchannel, wherein fluid received in the second inlet area flows into the second peripheral chamber; and a third peripheral chamber having an associated third inlet area, the third inlet area in fluid communication with the third peripheral chamber via a third microchannel, wherein fluid received in the third inlet area flows into the third peripheral chamber (e.g., the inlet to reservoir chamber 134 from narrow channel 135; figure 17; paragraph [0328]; As shown in figure 16, the disc (fluidic layer 100) can include at least 3 sets of assay structures 102 comprising the peripheral chambers; paragraphs [0302] – [0305]).
Regarding claim 6, Kellogg teaches the device of claim 1, wherein the resuspension chamber (chamber 138) is in fluid communication with at least one of the peripheral chambers (e.g., blood entry structure 103, reservoir 145, chamber 138, overflow reservoir 143, waste reservoir 154, reservoir 134 and reflectance structure chamber 119; figure 17) via an associated microfluidic channel (e.g., channel 144; paragraph [0317]).
Regarding claim 11, Kellogg teaches the device of claim 1, wherein the mixing area is arranged distally to the main chamber towards an edge of the disc (mixing chamber 126; paragraph [0317]; figures 16 and 17).
Regarding claim 12, Kellogg teaches the device of claim 11, wherein the mixing chamber includes one or more pre-stored reagents (mixing chamber 126; paragraph [0317]) and at least one bead therein (immune-modified beads 127; paragraph [0317]). This claim is considered to be a statement of intended use of a manner of operation.
Regarding claim 13, Kellogg teaches the device of claim 1, wherein the main chamber (mixing chamber 126; paragraph [0317]) is configured to receive fluid from each of plurality of peripheral chambers (e.g., 154, 134 and 119) via associated microfluidic channels (e.g., 153, 152, 135 and 118). Mixing chamber 126 is fluidically connected to the various chambers via respective channels as shown in figure 17.
Regarding claim 15, Kellogg teaches the device of claim 1, wherein the mixing chamber is configured to stabilize the bead (a main chamber having a mixing area (mixing chamber 126; paragraph [0317]) and at least one bead therein (immune-modified beads 127; paragraph [0317]). Mixing chamber 126 is capable of holding the bead 127 in a stable manner (figure 17). The recitation that the bead is stabilized during measurement is considered to be a statement of intended use or manner of operation.
Regarding claim 16, Kellogg teaches the device of claim 1, wherein the bead includes at least one capture reagent establishing a plurality of binding sites thereon (immune-modified beads 127 comprising immobilized antibodies; paragraph [0317]).
Regarding claim 17, Kellogg teaches the device of claim 16, wherein the capture reagent of the bead comprises at least one of one or more antibodies and antigens (immune-modified beads 127 comprising immobilized antibodies; paragraph [0317]).
Regarding claim 18, Kellogg teaches the device of claim 16, wherein the reagent covers a percentage of the surface of the at least one bead (immune-modified beads 127 comprising immobilized antibodies; paragraph [0317]).
Regarding claim 20, Kellogg teaches the device of claim 1, further comprising a first siphon channel and an associated valve with the resuspension chamber (paragraphs [0334] - [0339]).
	Regarding claim 21, Kellogg teaches the device of claim 1, further comprising at least one siphon channel (paragraph [0339]).
Regarding claim 22, Kellogg teaches the device of claim 21, wherein the siphon channel includes at least one microfluidic capillary valve being in fluid communication with the resuspension chamber and the main chamber (paragraphs [0334] - [0339]).
Regarding claim 23, Kellogg teaches the device of claim 1, further comprising a microfluidic pressure release capillary valve in communication with the main chamber (capillary valve V4 associated with the mixing chamber can be used as a pressure relief capillary valve; paragraph [0334]; figure 19).
Regarding claim 24, Kellogg teaches the device of claim 1, further comprising a second siphon channel and an associated valve with the resuspension chamber (paragraphs [0334] - [0339]).
Regarding claim 25, Kellogg teaches the device of claim 26, wherein the second siphon includes at least one microfluidic capillary valve (paragraphs [0334] - [0339]).
Regarding claim 28, Kellogg teaches the incorporation of hydrophobic vent filters (paragraph [0232]) and hydrophobic valves (paragraph [0156]).
Regarding claim 29, Kellogg teaches the incorporation  of  a surface modification that can act as a capillary valve (e.g., hydrophobic vent filters (paragraph [0232]) and hydrophobic valves (paragraph [0156]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”) in view of  Koleske et al. (US 2006/0141529 A1; “Koleske”).
Regarding claim 7, Kellogg does not specifically teach the device of claim 1, wherein the scaffold material comprises a mesh.
Koleske teaches the use of reagents  immobilized onto solid supports comprising a mesh (paragraph [0119]). The use of reagents immobilized onto mesh supports are well known in the assay art as exemplified by Koleske. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of reagents  immobilized onto solid supports comprising a mesh, as taught by Koleske, with the apparatus disclosed by Kellogg to facilitate efficient contact of the sample with the reagents during operation. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Regarding claim 8, it is implicit that the mesh support comprises a geometric shape.
Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”) and Koleske et al. (US 2006/0141529 A1; “Koleske”), and further in view of  Schramm (US 5,281,539; “Schramm”).
Regarding claim 9, Kellogg and Koleske do not specifically teach wherein the geometric shape comprises a circular disc between 1-6 mm in diameter.
Schramm teaches reagents (antibodies to horseradish and progesterone) immobilized onto discs of mesh sized to fit into the sample wells of a microdialyzer (col. 9, lines 25 – 40). As shown by Schramm, immobilizing reagents (e.g., antibodies) onto a mesh disc for processing and analyzing samples would have been considered to be suitable and predictable to a person of ordinary skill in the art. Providing a suitable disc size so that the disc fits into and is compatible with the Kellogg apparatus would have been within the ambit of a person of ordinary skill in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use of a circular disc between 1-6 mm in diameter with the disclosed apparatus.
Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”) and Koleske et al. (US 2006/0141529 A1; “Koleske”), and further in view of  Zhang (US 6,670,115 B1 “Zhang”).
Regarding claim 10, Kellogg and Koleske do not specifically teach wherein the mesh includes a specific mesh or pore size in the recited ranges (The claimed ranges are presumed to be in µm; see paragraph [0014] of the instant specification).
Zhang teaches commonly used  nylon mesh for immobilizing antibodies used in the immunoassay art, such as 30 µm (col. 29, lines 44 – 66). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Furthermore, selecting the appropriate mesh pore size is considered to be within the ambit of a person of ordinary skill in the art in order to optimize the performance of the disclosed apparatus. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the mesh includes a specific mesh or pore size in the recited ranges, such as 30 µm. 
Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”) in view of  O’Connor et al. (US 2002/0185184 A1; “O’Connor”).
Regarding claim 14, Kellogg does not specifically teach the device of claim 1, wherein the mixing chamber comprises a detection window.
	However, O’Connor teaches the incorporation of a window for observing the mixing chamber of a microfluidic apparatus (paragraph [0126]). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the mixing chamber comprises a detection window.
Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”) in view of  Beckert et al. (US 2013/0295593 A1; “Beckert”).
Regarding claim 19, Kellogg does not specifically teach the device of claim 1, wherein the at least one bead includes a diameter of between 100 µm – 2,500 µm (this claim is missing the appropriate units for the specified bead diameter (µm) (see paragraph [0014] of the instant specification).
However, beads used in immunoassays for immobilizing antibodies typically have a bead diameter of  0.2 mm (200 µm), as evidenced by Beckert (paragraph [0419]. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one bead includes a diameter of  200 µm. 
Claim(s) 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kellogg et al. (US 2014/0242721 A1; “Kellogg”).
Regarding claim 26, Kellogg does not specifically teach the device of claim 1, further comprising a waste chamber in communication with the main chamber via at least one siphon.
However, Kellogg does teach the incorporation of a waste chamber 134 (paragraphs [0329] – [0338]; figure 17) and siphons that can supplement capillary valves (paragraph [0339]).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a waste chamber in communication with the main chamber via at least one siphon to facilitate the collection of waste materials during operation.
Regarding claim 27, Kellogg teaches the device of claim 26, further comprising a pressure release outlet in fluid communication with the waste chamber via a microfluid channel (Kellogg teaches the incorporation of  narrow channel 135 and channel 133 with  waste chamber 134 that could serve as a pressure release outlet; figure 17). Kellogg also teaches the incorporation of vents 120 with chambers (e.g., chamber 119) that could also serve as a pressure release outlet.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Miller (US 2012/0312687 A1) teaches a functionalized stainless steel mesh having immobilized antibodies thereon (paragraphs [0023], [0033] and [0041] – [0045]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796